 



Exhibit 10.3

PIPER JAFFRAY COMPANIES
AMENDED AND RESTATED
2003 ANNUAL AND LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT
(Annual Grant)



     
Name of Employee:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
No. of Shares Covered:
 
  Date of Issuance:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Vesting Schedule pursuant to Section 2:
 
   
Vesting Date(s)
  No. of Shares Which
Become Vested as of Such Date

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

         

     This is a Restricted Stock Agreement (“Agreement”) between Piper Jaffray
Companies, a Delaware corporation (the “Company”), and the above-named employee
of the Company (the “Employee”).

Recitals

     WHEREAS, the Company maintains the Piper Jaffray Companies Amended and
Restated 2003 Annual and Long-Term Incentive Plan, as amended from time to time
(the “Plan”);

     WHEREAS, the Board of Directors of the Company has appointed the
Compensation Committee (the “Committee”) with the authority to determine the
awards to be granted under the Plan; and

     WHEREAS, the Committee or its delegee has determined that the Employee is
eligible to receive an award under the Plan in the form of restricted stock and
has set the terms thereof;

     NOW, THEREFORE, the Company hereby grants this award to the Employee under
the terms set by the Committee as follows.

 



--------------------------------------------------------------------------------



 



Terms and Conditions*

     1. Grant of Restricted Stock.

     (a) Subject to the terms and conditions of this Agreement, the Company has
granted to the Employee the number of Shares specified at the beginning of this
Agreement. These Shares are subject to the restrictions provided for in this
Agreement and are referred to collectively as the “Restricted Shares” and each
as a “Restricted Share.”

     (b) The Restricted Shares will be evidenced by a book entry made in the
records of the Company’s transfer agent in the name of the Employee (unless the
Employee requests a certificate evidencing the Restricted Shares). All
restrictions provided for in this Agreement will apply to each Restricted Share
and to any other securities distributed with respect to that Restricted Share.
Unless otherwise permitted by the Committee in accordance with the terms of the
Plan, the Restricted Shares may not (until such Restricted Shares have vested in
the Employee in accordance with all terms and conditions of this Agreement) be
assigned or transferred other than by will or the laws of descent and
distribution and shall not be subject to pledge, hypothecation, execution,
attachment or similar process. Each Restricted Share will remain restricted and
subject to forfeiture to the Company unless and until that Restricted Share has
vested in the Employee in accordance with all of the terms and conditions of
this Agreement. Each book entry (or stock certificate if requested by the
Employee) evidencing any Restricted Share may contain such notations or legends
and stock transfer instructions or limitations as may be determined or
authorized by the Company in its sole discretion. If a certificate evidencing
any Restricted Share is requested by the Employee, the Company may, in its sole
discretion, retain custody of any such certificate throughout the period during
which any restrictions are in effect and require, as a condition to issuing any
such certificate, that the Employee tender to the Company a stock power duly
executed in blank relating to such custody.

     2. Vesting.

     (a) If the Employee remains continuously employed (including during the
continuance of any leave of absence approved by the Company or an Affiliate) by
the Company or an Affiliate, then the Restricted Shares will vest in the numbers
and on the dates specified in the Vesting Schedule at the beginning of this
Agreement.

     (b) If the Employee’s employment by the Company or an Affiliate terminates
because of the Employee’s death (or if the Employee dies within 90 days after
termination of employment for any reason other than for Cause (as defined
below)), then the unvested Restricted Shares will immediately vest in full.

     (c) If the Employee’s employment with the Company or an Affiliate
terminates for any reason, other than for Cause (as defined below) or because of
the Employee’s death, then



--------------------------------------------------------------------------------

    *Unless the context indicates otherwise, terms that are not defined in this
Agreement shall have the meaning set forth in the Plan.

2



--------------------------------------------------------------------------------



 



the Restricted Shares shall continue to vest in accordance with the Vesting
Schedule set forth above; provided, however, that any remaining Restricted
Shares which do not become vested will immediately be forfeited in accordance
with Section 4 of this Agreement if the Employee does any of the following after
such termination:

     (i) uses, discloses or misappropriates any Company-Related Information (as
defined below) unless the Company or an Affiliate consents otherwise in writing.
“Company-Related Information” means any confidential or secret knowledge or
information of the Company or an Affiliate that the Employee has acquired or
become acquainted with during the Employee’s employment with the Company or an
Affiliate, including, without limitation, any confidential customer list,
confidential business information, confidential materials relating to the
practices or procedures of the Company or an Affiliate, or any other proprietary
information of the Company or an Affiliate; provided, however that
Company-Related Information shall not include any knowledge or information that
is now published or which subsequently becomes generally publicly known in the
form in which it was obtained from the Company or an Affiliate, other than as a
direct or indirect result of the Employee’s disclosure in contradiction of this
Section 2(c);

     (ii) without the prior written consent of the Company or an Affiliate,
directly or indirectly, owns, manages, operates, controls or participates in the
ownership, management, operation or control of, or becomes connected as an
officer, employee, partner, director, consultant, independent contractor or
otherwise with, or has any financial interest or other pecuniary interest in,
any Competing Business (as defined below). A “Competing Business” means any
corporation, partnership, limited liability company or other business
association, organization or entity or person of any kind whatsoever that
(i) competes or plans to compete with the Company or any Affiliate in any line
of business or (ii) otherwise offers any type of securities, investment or other
financial products or services as a principal part of its business, regardless
of whether such products or services are currently offered, or proposed to be
offered, by the Company or any Affiliate. Notwithstanding the foregoing,
ownership, for passive personal investment purposes only, of less than 5% of the
voting stock of any publicly held corporation shall not by itself result in
forfeiture of the Restricted Shares;

     (iii) without the prior written consent of the Company or an Affiliate,
accepts a position as an officer, employee, partner, consultant or independent
contractor with any corporation, partnership, limited liability company or other
business association, organization or entity or person of any kind whatsoever
(regardless of whether such position is with a Competing Business) if such
position involves duties, responsibilities or expertise similar to that of the
Employee’s position of employment with the Company or an Affiliate at the time
of the Employee’s termination of such employment;

     (iv) directly or indirectly, on behalf of the Employee or any other person
(including a Competing Business), solicits for employment in a Competing
Business any

3



--------------------------------------------------------------------------------



 



person who was employed by the Company or an Affiliate within three years prior
to the date of the Employee’s termination of employment; or

     (v) directly or indirectly, on behalf of the Employee or any other person
(including a Competing Business), solicits any customers, clients or accounts of
the Company or any Affiliate or otherwise seeks to divert such customers,
clients or accounts away from the Company or any Affiliate.

     (d) Notwithstanding any other provisions of this Agreement to the contrary,
the Committee may in its sole discretion, declare at any time that the
Restricted Shares, or any portion thereof, shall vest immediately.

     3. Lapse of Restrictions. Upon the vesting of any Restricted Shares, such
vested Restricted Shares will no longer be subject to forfeiture as provided in
Section 4 of this Agreement.

     4. Forfeiture. If (i) the Employee attempts to pledge, encumber, assign,
transfer or otherwise dispose of any of the Restricted Shares (except as
permitted by Section 1(b) of this Agreement) or the Restricted Shares become
subject to attachment or any similar involuntary process in violation of this
Agreement, or (ii) the Employee’s employment with the Company or an Affiliate
(A) is terminated for Cause or (B) terminates under the circumstances covered by
Section 2(c) of this Agreement and the Employee subsequently violates any of the
restrictions contained in such Section, then any Restricted Shares that have not
previously vested shall be forfeited by the Employee to the Company, the
Employee shall thereafter have no right, title or interest whatever in such
Restricted Shares, and, if the Company does not have custody of any and all
certificates representing Restricted Shares so forfeited, the Employee shall
immediately return to the Company any and all certificates representing
Restricted Shares so forfeited. Additionally, the Employee will deliver to the
Company a stock power duly executed in blank relating to any and all
certificates representing Restricted Shares forfeited to the Company in
accordance with the previous sentence or, if such stock power has previously
been tendered to the Company, the Company will be authorized to deem such
previously tendered stock power delivered, and the Company will be authorized to
cancel any and all certificates representing Restricted Shares so forfeited and
to cause a book entry to be made in the records of the Company’s transfer agent
in the name of the Employee (or a new stock certificate to be issued, if
requested by the Employee) evidencing any Shares that vested prior to
forfeiture. If the Restricted Shares are evidenced by a book entry made in the
records of the Company’s transfer agent, then the Company will be authorized to
cause such book entry to be adjusted to reflect the number of Restricted Shares
so forfeited. “Cause” means (i) the Employee’s continued failure to
substantially perform his or her duties with the Company or an Affiliate after
demand for substantial performance is delivered to the Employee, (ii) the
Employee’s conviction of a crime (including misdemeanors) that, in the Company’s
determination, impairs the Employee’s ability to perform his or her duties with
the Company or an Affiliate, (iii) the Employee’s violation of any policy of the
Company or an Affiliate that the Company deems material, (iv) the Employee’s
violation of any securities law, rule or regulation that the Company deems
material, (v) the Employee’s engagement in conduct that, in the Company’s
determination, exposes the Company or an Affiliate to civil or regulatory
liability or injury to their reputations, (vi) the Employee’s engagement in
conduct that would subject the Employee to statutory

4



--------------------------------------------------------------------------------



 



disqualification pursuant to Section 15(b) of the Exchange Act and the
regulations promulgated thereunder, or (vii) the Employee’s gross or willful
misconduct, as determined by the Company.

     5. Stockholder Rights. As of the date of issuance specified at the
beginning of this Agreement, the Employee shall have all of the rights of a
stockholder of the Company with respect to the Restricted Shares, except as
otherwise specifically provided in this Agreement.

     6. Tax Withholding. The parties hereto recognize that the Company or an
Affiliate may be obligated to withhold federal and state taxes or other taxes
upon the vesting of the Restricted Shares, or, in the event that the Employee
elects under Code Section 83(b) to report the receipt of the Restricted Shares
as income in the year of receipt, upon the Employee’s receipt of the Restricted
Shares. The Employee agrees that, at such time, if the Company or an Affiliate
is required to withhold such taxes, the Employee will promptly pay, in cash upon
demand (or in any other manner permitted by the Committee in accordance with the
terms of the Plan), to the Company or an Affiliate such amounts as shall be
necessary to satisfy such obligation. The Employee further acknowledges that the
Company has directed the Employee to seek independent advice regarding the
applicable provisions of the Code, the income tax laws of any municipality,
state or foreign country in which the Employee may reside, and the tax
consequences of the Employee’s death.

     7. Restrictive Legends and Stop-Transfer Orders.

     (a) Legends. The book entry or certificate representing the Restricted
Shares shall contain a notation or bear the following legend (as well as any
notations or legends required by applicable state and federal corporate and
securities laws) noting the existence of the restrictions and the Company’s
rights to reacquire the Restricted Shares set forth in this Agreement:

“THE SHARES REPRESENTED BY THIS [BOOK ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.”

     (b) Stop-Transfer Notices. The Employee agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

     (c) Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any Restricted Shares that have been sold or otherwise transferred
in violation of any of the provisions of this Agreement or (ii) to treat as
owner of the Restricted Shares or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom the Restricted Shares shall have
been so transferred.

5



--------------------------------------------------------------------------------



 



     8. Interpretation of This Agreement. All decisions and interpretations made
by the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the Employee. If there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.

     9. Not Part of Employment Contract; Discontinuance of Employment. The
Employee acknowledges that this Agreement awards restricted stock to the
Employee, but does not impose any obligation on the Company to make any future
grants or issue any future Awards to the Employee or otherwise continue the
participation of the Employee under the Plan. This Agreement shall not give the
Employee a right to continued employment with the Company or any Affiliate, and
the Company or Affiliate employing the Employee may terminate his or her
employment and otherwise deal with the Employee without regard to the effect it
may have upon him or her under this Agreement.

     10. Binding Effect. This Agreement shall be binding in all respects on the
heirs, representatives, successors and assigns of the Employee.

     11. Choice of Law. This Agreement is entered into under the laws of the
State of Delaware and shall be construed and interpreted thereunder (without
regard to its conflict-of-law principles).

     12. Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties hereto with respect to the issuance
and sale of the Restricted Shares and the administration of the Plan and
supersede all prior agreements, arrangements, plans, and understandings relating
to the issuance and sale of the Restricted Shares and the administration of the
Plan.

     13. Amendment and Waiver. Except as provided in the Plan, this Agreement
may be amended, waived, modified, or canceled only by a written instrument
executed by the parties or, in the case of a waiver, by the party waiving
compliance.

     14. Acknowledgment of Receipt of Copy. By execution hereof, the Employee
acknowledges having received a copy of the prospectus related to the Plan and
instructions on how to access a copy of the Plan.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employee and the Company have executed this
Agreement as of the date of issuance specified at the beginning of this
Agreement.

            EMPLOYEE



--------------------------------------------------------------------------------



PIPER JAFFRAY COMPANIES


By


--------------------------------------------------------------------------------


Its



--------------------------------------------------------------------------------

                       

7